The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 7-17 are pending are pending in the Claim Set filed 6/03/2021.
Claim 1 has been amended. Claims 16 and 17 are newly added.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 1-3, 7-12, 16 and 17 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections
The rejection of claims 1 and 5-12 under 35 U.S.C. 102(a)(1) as being anticipated by Urlaub et al (US20050084632, cited in IDS filed 12/04/2018) is withdrawn in view of the claim amendments.

New Grounds of Rejection
(necessitated by claim amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-3, 7-12, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Urlaub et al (US20050084632, cited in IDS filed 12/04/2018) in view of Otterstedt (US 20120301553).
Regarding claim 1-3, 7-12, 16 and 17,
Urlaub teaches high surface area materials useful in neutralizing (i.e., reducing or removing) gases and/or odorous compounds. The high surface area materials, such as nanoparticles, may be utilized in their unmodified state or modified by being associated with metal components, which high surface area materials can bind with gas molecules and/or odorous compounds by adsorption onto their surfaces ([0001]; Abstract; See entire document).
	Urlaub teaches that the modified nanoparticles are modified with metal ions that ionically bond with compounds such as gases and odorous compounds. Urlaub teaches that "Metal ion" refers to salt ions and/or ion complexes/complexes of transition metal elements designated as IB through VIIIB on the periodic table, wherein the metal ions are adsorbed onto the high surface area materials due to differences in electric potential. Positively charged metal ions are adsorbed onto a negatively charged surface of a nanoparticle and vice versa. Urlaub teaches examples of metal ions include copper ion (Cu+2), silver ion (Ag+1), gold ion (Au+1 and Au+3), iron (II) ion (Fe+2), and iron (III) ion (Fe+3) and combinations thereof [0038] and the metal ion is zinc ([0107]; Table 12). Metal ions of copper, iron and zinc are claimed in newly added claims 16 and 17 in Claim Set filed 6/03/2021. Urlaub teaches that unmodified nanoparticles 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a colloidal dispersion of particles of silica having a particle size of from 3 nm to 100 nm, wherein the particles having ions of one or more metals adsorbed at the particle surface, selected from metals having atomic numbers 21-31, 39-46, 48-50, 57-82, and 89-93 as recited in claims 1, 9-12 of the Claim Set filed 6/03/2021 and the specific metal ions of copper, iron and zinc as recited in newly added claims 16 and 17 of the Claim Set filed 6/03/2021, wherein the dispersion has a pH of from 8 to 11, in view of the teachings of Urlaub.
	Urlaub differs from the claims in that the document does not teach that the ions are present at a total concentration of from 1 ppm to 3000 ppm by weight of the dispersion and silica may contain aluminumsilicate sites.
However, Jan-Erik cures the deficiency. 
2 of silica particle surface (claim 2); wherein to which silver ions have been adsorbed in the amount of 0.005-3 silver ions per nm2 of silica particle surface (claim 3), wherein the surface of the carrier particles of silica may contain aluminumsilicate sites (claim 4); and where the dispersion has a pH from 8 to 10.5 (Claim 9); wherein the concentration of silica in the colloidal dispersion is from 1-25% (claim 10).
Furthermore, Otterstedt teaches the charge of metal ions in solution, usually aqueous solutions, is normally positive. So as to achieve strong adsorption of metal ions on the surface of nano-sized carrier particles the electrical charge of the latter, i.e., silica, should be high but of opposite charge to that of the metal ions. The charge on the particles in colloidal silica or the particles of silica in an aqueous environment increases exponentially with pH. The stability of a silica sol enters a region of high stability between pH 8 and pH 10.5 [0039-0041]. Otterstedt teaches it is preferable to carry out the adsorption of metal cations in the pH range where silica sols are most stable; that is the alkaline range, for instance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the colloidal dispersions of silica nanoparticles having the metal ions of copper ion (Cu+2), silver ion (Ag+1), gold ion (Au+1 and Au+3), iron (II) ion (Fe+2), and iron (III) ion (Fe+3) and combinations thereof that are adsorbed at the silica particle surface as taught by Urlaub to provide these metal ions of copper ion (Cu+2), silver ion (Ag+1), gold ion (Au+1 and Au+3), iron (II) ion (Fe+2), and iron (III) ion (Fe+3) in a total concentration of from 1 ppm to 3000 ppm by weight of the dispersion, and also can comprise the surface of the carrier particles of silica containing aluminum silicate sites while having a reasonable expectation of success in view of the teachings of Otterstedt. One skilled in the art would have been motivated to do so in order to provide modified silica nanoparticles in varied concentrations comprising the range from 1 ppm to 3000 ppm by weight of the dispersion for use in 

Regarding claims 7 and 8, 
Urlaub teaches nanoparticle silica suspension SNOWTEX-C at about 20% (p.9, [0088]) that is then diluted by about 10 fold to be modified with copper ion, and concentration of silica is about 2%. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to 

All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Accordingly, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Urlaub and Jan-Erik, as a whole.

Response to Arguments
Applicants argue that in Example 9, (at page 13) Urlaub describes a formulation containing such a buffering system, viz. a formulation having a pH of 8.7. Urlaub teaches that in the formulation of Example 9 the silica particles carry a deposit of copper hydroxide as an insoluble layer. This is completely different from the colloidal dispersion of the present invention, carrying metal in the form of ions at the particle surface.



Applicants argue that the person of ordinary skill in the art would have been aware of the fact that Otterstedt was concerned only with colloidal silica particles carrying silver ions and would have understood the reason for this to be the different behavior and solubility of silver ions, compared to other transition metals, of much lower solubility and much higher flocculating power.

Applicant’s arguments have been fully considered but they are not persuasive, because Urlaub teaches examples of metal ions include copper ion (Cu+2), silver ion (Ag+1), gold ion inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.



Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626